Exhibit 99.1 PRESS RELEASE Selectica Announces Earnings for First Quarter Fiscal 2013 Company sees year-over-year growth in billings and deferred and recurring revenue SAN MATEO, Calif., July 26, 2012 — Selectica, Inc. (NASDAQ: SLTC), provider of software thataccelerates sales cyclesandstreamlines contract processes, today announced financial results for its first quarter of fiscal 2013, ended June 30, 2012. “Our ongoing transition to a software-as-a-service (SaaS) business model continues to progress as planned,” said Selectica President and CEO Jason Stern. “The first quarter of fiscal 2013 marked the start of year two of our three-year plan, and we closed it out with year-over-year growth in all of our key financial metrics: recurring revenue, billings, and deferred revenue.” Financial highlights Selectica delivered the following financial results for the first quarter of fiscal 2013: ● Recurring revenue: Selectica grew recurring revenue from $2.2 million in Q1 FY 2012 to $2.6 million in Q1 FY2013, a year-over-year increase of 18%. Recurring revenue in Q4 FY2012 was $2.3 million. ● Billings: Billings for Q1 FY2013 were$4.1 million, compared to $3.3 million in Q1 FY2012, a 24% increase year-over-year. Billings were $5.4 million in Q4 FY2012. The company defines billings, a non-GAAP financial measure, as revenue recognized during the period plus the change in deferred revenue from the beginning to the end of the period. Please refer to the financial tables below for a reconciliation of this non-GAAP measure to GAAP. ● Deferred revenue: In Q1 FY2013, the company had deferred revenue of $6.7 million, a 72% year-over-year increase over Q1 FY2012, when deferred revenue was $3.9 million. In Q4 FY2012, deferred revenue was $6.7 million. Business highlights Business highlights from Q1 FY2013 include: ● Fusion ’12 user conference: Selectica held its annual user conference May 15-17 in Napa, California, with customers from a vast array of industries gathered for customer showcases, industry-specific roundtables, open labs, and panel discussions featuring fellow users and the Selectica team. The event was the largest and best attended since the conference began in 2007. PRESS RELEASE ● Selectica named an American Business Awards Finalist: Selectica Guided Selling was chosen as a Finalist by the American Business Awards in the “Best New Software Product or Service of the Year, Cloud Application or Service” category. Selectica will ultimately be named a Gold, Silver, or Bronze Stevie® Award winner when results are announced at the 10th Annual Stevie Awards ceremony in San Francisco, California on September 17, 2012. ● Investment in growth: Selectica made additional investments in its sales and services teams, further positioning itself to support the needs of its expanding customer base and to meet growing market demand for configure-price-quote (CPQ) and contract lifecycle management (CLM) solutions. Additional results Total revenues for Q1 FY2013 were $4.2 million, compared to $3.8 million for Q1 FY2012, a year-over-year increase of 11%. Total revenues were $3.2 million in Q4 FY2012. Net loss for Q1 FY2013 was $709,000, or $(0.25) per share, compared to a net loss of $596,000, or $(0.21) per share in Q1 FY2012, and a net loss of $2.2 million, or $(0.78) per share, in Q4 FY2012. Complete financial results for Q1 FY2013 can be found in the attached financial tables. About Selectica, Inc. Selectica, Inc. (NASDAQ: SLTC) develops innovative software that the world’s most successful companies rely on to improve the effectiveness of their sales and contracting processes. Our guided selling, sales configuration, and contract lifecycle management solutions support the Global 2000 and growing mid-size firms in closing billions of dollars’ worth of business each year. Our patented technology, delivered through the cloud, makes it easy for customers in industries like high-tech, telecommunications, manufacturing, healthcare, financial services, and government contracting to overcome product and channel complexity, increase deal value, and accelerate time to revenue. For more information, visitwww.selectica.com. Non-GAAP financial measures Selectica provides quarterly and annual financial statements that are prepared in accordance with generally accepted accounting principles (GAAP). To help understand the company's past financial performance and future results, the company is providing non-GAAP financial measures to supplement the financial results that it provides in accordance with GAAP. The method the company uses to produce non-GAAP financial results is not computed according to GAAP and may differ from the methods used by other companies. PRESS RELEASE Forward-looking statements Certain statements in this release and elsewhere by Selectica are forward-looking statements within the meaning of the federal securities laws and the Private Securities Litigation Reform Act of 1995. Such statements may include, without limitation, statements regarding business outlook, assessment of market conditions, anticipated financial and operating results, strategies, future plans, contingencies and contemplated transactions of the company. Such forward-looking statements are not guarantees of future performance and are subject to known and unknown risks, uncertainties and other factors which may cause or contribute to actual results of company operations, or the performance or achievements of the company or industry results, to differ materially from those expressed, or implied by the forward-looking statements. In addition to any such risks, uncertainties and other factors discussed elsewhere herein, risks, uncertainties and other factors that could cause or contribute to actual results differing materially from those expressed or implied for the forward-looking statements include, but are not limited to the on-going global recession; fluctuations in demand for Selectica's products and services; government policies and regulations, including, but not limited to those affecting the company's industry; and risks related to the company's past stock granting policies and related restatement of financial statements. Selectica undertakes no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. Additional risk factors concerning the company can be found in the company's most recent Form 10-K, filed by the company with the Securities and Exchange Commission. Media contacts Judy Radlinsky Tanis Communications (408) 295-4309 x119 judy.radlinsky@taniscomm.com Jordan McMahon Selectica (650) 532-1520 pr@selectica.com Investor contact Todd Spartz Selectica (650) 532-1540 ir@selectica.com SELECTICA, INC. Condensed Consolidated Statements of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended June 30, June 30, Revenues: Recurring revenues $ $ Non-recurring revenues Total revenues Cost of revenues: Recurring cost of revenues Non-recurring cost of revenues Total cost of revenues Gross profit: Recurring gross profit Non-recurring gross profit Total gross profit Operating expenses: Research and development Sales and marketing General and administrative Total operating expenses Loss from operations ) ) Interest and other income (expense), net (5 ) ) Net loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Weighted average shares outstanding for basic and diluted net loss per share SELECTICA, INC. Condensed Consolidated Balance Sheets (In thousands) (Unaudited) June 30, March 31, ASSETS Current assets Cash and cash equivalents $ $ Short-term investments - Accounts receivable Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets 39 39 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Credit facility $ $ Accounts payable Accrued payroll and related liabilities Other accrued liabilities 84 88 Deferred revenue Total current liabilities Long-term deferred revenue Other long-term liabilities 37 41 Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ SELECTICA, INC. Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three Months Ended June 30, June 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation 48 72 Loss on disposition of property and equipment - 1 Stock-based compensation expense Changes in assets and liabilities: Accounts receivable (net) ) Prepaid expenses and other current assets ) (7 ) Accounts payable ) Accrued payroll and related liabilities ) Other accrued liabilities and long term liabilities (8
